                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-22150-BLOOM/Louis

JEFFREY JULIUS, et al.,

        Plaintiff,

v.

FEDERAL NATIONAL MORTGAGE ASSOCIATION, et al.,

      Defendants.
___________________________/

                         ORDER DENYING LEAVE TO PROCEED
                      IN FORMA PAUPERIS AND DISMISSING CASE

        THIS CAUSE is before the Court upon Plaintiffs Jeffrey and Wanda Julius’ Motion for

Leave to Proceed in Forma Pauperis, ECF No. [3] (the “IFP Motion”), and Plaintiff’s Motion for

Appointment of Volunteer Counsel, ECF No. [4]. Plaintiff filed this Action against Federal

National Mortgage Association, State Farm Disability Housing Insurance Company, and Penrodi

State Farm Housing (collectively “Defendants”) on May 28, 2019. See Compl., ECF No. [1]

(“Complaint”). For the reasons stated below, the Motion is denied and the above-styled action is

dismissed.

        Plaintiffs, pro se litigants, have not paid the required filing fee and, therefore, the screening

provisions of 28 U.S.C. § 1915(e) are applicable. Pursuant to that statute, courts are permitted to

dismiss a suit “any time [] the court determines that . . . (B) the action or appeal (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” Id. § 1915(e)(2). Even under the relaxed

pleading standard afforded to pro se litigants, see Abele v. Tolbert, 130 F. App’x 342, 343 (11th

Cir. 2005), Plaintiffs’ Complaint fails.
                                                             Case No. 19-cv-22150-BLOOM/Louis


       A pleading in a civil action must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While a complaint “does not need

detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

“[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570).

       Further, a “district court may act sua sponte to address the issue of subject matter

jurisdiction at any time.” Herskowitz v. Reid, 187 F. App’x 911, 912–13 (11th Cir. 2006) (footnote

call numbers and citations omitted). This is because federal courts are “‘empowered to hear only

those cases within the judicial power of the United States as defined by Article III of the

Constitution,’ and which have been entrusted to them by a jurisdictional grant authorized by

Congress.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 409 (11th Cir. 1999) (quoting

Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)). Accordingly, “once a federal court

determines that it is without subject matter jurisdiction, the court is powerless to continue.” Id. at

410.

       On May 28, 2019, Plaintiffs filed the instant action against the Defendants seeking

“$76,000.00 to reinstate [their] mortgage,” and for the “Court to force State Farm disability

insurance to pay the disability claim on [their] house.” ECF No. [1], at 3-4. Plaintiffs assert that

jurisdiction has been conferred on this Court through both diversity of citizenship and federal



                                                  2
                                                               Case No. 19-cv-22150-BLOOM/Louis


question jurisdiction. ECF No. [1], at 3. After a review of the Complaint, however, the Court has

determined it is without a jurisdictional basis to proceed and the Complaint must be dismissed.

        Title 28 U.S.C. § 1332(a) vests a district court with subject matter jurisdiction when the

parties are diverse and the amount in controversy “exceeds the sum or value of $75,000, exclusive

of interest and costs.” 28 U.S.C. § 1332(a). While the Plaintiffs have indicated that diversity

jurisdiction is present in this action, they have also indicated that every party related to this lawsuit

is located here in the State of Florida. See ECF No. [1], at 1-2. With respect to diversity of

citizenship cases under 28 U.S.C. § 1332(a), subject matter jurisdiction exists only where there is

complete diversity; all plaintiffs must be diverse from all defendants. See, e.g., Riley v. Merrill

Lynch, Pierce, Fenner & Smith, Inc., 292 F.3d 1334, 1337 (11th Cir. 2002). Here, because the

Plaintiffs’ citizenship is not diverse from any of the Defendants, complete diversity is clearly

lacking.

        As for Federal question jurisdiction, Plaintiffs’ Complaint states that the Court has

jurisdiction “as a citizen to be given trial by jury with a [sic] right to freedom of speech to express

my medical issues.” ECF No. [1], at 3. Beyond merely referencing their First Amendment rights,

however, the Complaint does not detail any facts whatsoever regarding the nature of this claim.

Merely stating constitutional rights exist does not by itself confer federal court jurisdiction.

Further, based on the allegations of the Complaint, the Court is unable to determine the nature of

Plaintiffs’ alleged first amendment claim nor how it relates to the denial of the disability claim at

issue or the reinstatement of their mortgage. Although the Plaintiffs reference a constitutional

amendment in the Complaint, the Plaintiffs have failed to plead any factual allegations which

would confer jurisdiction upon this Court.




                                                   3
                                                           Case No. 19-cv-22150-BLOOM/Louis


       Plaintiffs have failed to set forth an adequate basis upon the facts alleged for the Court to

exercise jurisdiction in this case. Consequently, the Court is “powerless” to proceed, and the

above-styled case is due to be dismissed.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Plaintiffs’ IFP Motion, ECF No. [3], is DENIED.

             2. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

             3. The Clerk is instructed to CLOSE this case.

             4. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                all pending motions are DENIED as moot, and all deadlines are TERMINATED.

       DONE AND ORDERED in Chambers at Miami, Florida, on May 29, 2019.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Jeffrey Julius
19130 NW 37th Ave.
Miami, FL 33056

Wanda Julius
19130 NW 37th Ave.
Miami, FL 33056




                                                 4
